ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-247, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(b), WOLF A. SAMAY of *439PASSAIC, who was admitted to the bar of this State in 1980, should be suspended from the practice of law for a period of three years, respondent having been removed from judicial office by Order of the Court on January 12, 2001, for conduct that violated RPC 3.3(a)(l)(candor toward a tribunal), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(eonduct prejudicial to the administration of justice); and good cause appearing;
It is ORDERED that WOLF A. SAMAY is suspended from the practice of law for a period of three years and until the further Order of the Court, effective March 12, 2003; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.